Citation Nr: 1613486	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned a 50 percent rating, effective February 29, 2008.

Thereafter, in a July 2015 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 70 percent disabling, effective February 29, 2008.

The Board observes that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to a TDIU was granted in the July 2015 rating decision and no dispute was raised as to the effective date of the award.  Therefore, the issue of TDIU is no longer in appellate status.


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, or mood, but total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  Post-service medical treatment records and Social Security Administration (SSA) records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded VA examinations in connection with his claim on appeal.  These examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of his service-connected PTSD.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. at 509-10.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Rating Criteria

The Veteran's PTSD has been rated under Diagnostic Code 9411.

Under the General Rating Formula, a 70 percent disability rating applies when occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board notes that a new fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (also known as "the DSM-V") has been released.  This is applicable in cases pending before the RO on or after August 4, 2014, as here, for the issue in question.  While its predecessor, the DSM-IV, utilized GAF scores, the current DSM V discards this measure and thus GAF scores will not be considered in evaluating the instant claim.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Also, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme. Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

Factual Background

The Veteran asserts that a rating in excess of 70 percent is warranted for his service-connected PTSD.

In a statement from the appellant's mother received in December 2008, she reported that he stayed to himself and rarely attended family events.  

The Veteran was provided a VA examination in January 2009.  At the time of the examination, he lived with his wife of 34 years and had 3 children.  The appellant stated that he had a good relationship with his wife and children.  Socially, he did not go out much and preferred being home.  He had been unemployed for the previous 6 months to provide care for his mother.  

Symptoms associated with the Veteran's PTSD included intrusive thoughts, nightmares, and avoidance.  He was isolated, unmotivated, depressed, felt detached, and had restricted range of affect.  He had difficulty sleeping, was irritable, easily distracted, forgetful, had crying spells, difficulty concentrating, and exaggerated startle response.  He denied having any suicidal thoughts since 1998.  He also denied suicidal attempts.

On mental status evaluation it was noted that the appellant was causally attired and appropriately groomed.  His mood was slightly depressed with an affect that was somewhat constricted.  His speech was logical, spontaneous, and the rate and flow was within normal limits.  The appellant was seen as able to manage activities of daily living.  He denied hallucinations or delusions and was not seen as dangerous to self or others.  He was alert, fully oriented, and was aware of recent events.  The Veteran's remote memory was grossly intact and his insight and judgment appeared good.  

VA treatment records note outpatient group counseling, individual therapy, and prescribed medication to treat the Veteran's service-connected PTSD.

In correspondence received in June 2009 from the appellant's wife, she stated that there had been several occasions over the last few months where the appellant could not sleep.  She also mentioned that during a period when the Veteran failed to take his medication, he had flashbacks, threatened to attack her, and reported that he would kill himself.  He also reported feeling depressed and having anxiety.  

The Veteran was afforded an additional VA examination in June 2009.  It was noted that he was retired, attended the interview alone, drove to the location, and was on time.  The appellant reported that he isolated himself and that the most of the household chores were done by his wife.  He mentioned that he did not have much involvement with others since his retirement.  Reported symptoms included crying spells, anxiety, auditory hallucinations, and flashbacks.  

On mental status evaluation, the appellant was casually dressed, episodically cried throughout the interview, but was overall alert and oriented in all spheres, and his memory seemed to be intact with no indication of memory impairment or cognitive function impairment.  He admitted to being depressed and his mood was congruent with affect.  He denied any current suicidal ideation but stated that in the remote past he had suicidal thoughts.  He showed no evidence of disorder of thinking or hardcore paranoia.  The appellant was fairly informative and had some insight into his past experiences.  The examiner noted that he was preoccupied with sexual abuses he received throughout his training and dwelled on it with a sense of guilt, remorse, and resentment.  There was no agitation or restlessness.  He reported that at times he felt people were looking at him as though he were weird and he felt paranoid at times.  He stated that he did not feel comfortable around people and isolated himself at home

Social Security Administration (SSA) records demonstrate that benefits were awarded for anxiety disorder and hypertension.  

The Veteran was afforded an additional VA examination in May 2015.  The examiner diagnosed PTSD and major depressive disorder.  He opined that the depression was related to the diagnosed PTSD.  The examiner noted that the Veteran's psychiatric condition resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  It was noted that the appellant was married and that his wife helped him with everything, including making sure he took showers and driving him to appointments because he did not drive.  He stated that he did not drive because he could not stay focused and was not alert enough to drive.  However, the examiner noted that a VA treatment record dated in January 2013 indicated that the appellant's uncontrolled pain caused him not to have good concentration and affected his driving, thus he deiced not to drive.  The Veteran mentioned that his mother-in-law lived with him and his wife and that he had 3 children.  He also reported contact with his children, mother and one of his brothers.  He did not have contact with any of sisters or other 3 brothers.  Regarding activities, he stated that he lost his interest in hobbies.  

The Veteran reported that he had not worked since 2007 when he worked as a campus monitor for the school district.  He stated that he could not focus or concentrate and had crying spells.  He asserted that he could not do the job.

PTSD symptoms included recurrent/intrusive memories and dreams, avoidance, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, hypervigilance, sleep disturbance, depressed mood, anxiety, suspiciousness, panic attacks more than once per week, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and suicidal ideations.  

In an additional statement from the Veteran's wife, she reported that because of the Veteran's PTSD, she supplied all his needs and care and maintained his personal hygiene.  She mentioned that the Veteran told her that he would be better off dead.  He also had mood swings, sleep disorders, crying spells, panic attacks, nightmares, and depression.  She also noted that he had difficulty focusing and paying attention and was paranoid and unsociable.  His wife further reported that the appellant rarely went anywhere and was not close with most of his family; other than his mother and one brother.

Analysis

After a review of the evidence of record, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted for any portion of the rating period on appeal.  The claimant has exhibited symptoms of depressed mood, anxiety, suspiciousness, panic attack that occurred more than once per week, sleep disturbance, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and suicidal ideations.  He also had irritable behavior and angry outbursts, hypervigliance, exaggerated startle response, and problems with concentration.  Such symptoms are contemplated by the 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The record does not show, however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating.  In this regard, the May 2015 VA examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood (the criteria for a 70 percent rating).  Moreover, the appellant does not have most of the symptoms listed as examples in the criteria for a 100 percent rating.  In this regard, the evidence does not suggest that he has gross impairment in thought process or communication, grossly inappropriate behavior, or memory loss, or disorientation to time or place.  While the Veteran has been noted as having hallucinations, this symptom, standing alone, would not indicate a disability picture commensurate with the next-higher 100 percent rating.  Moreover, despite passive suicidal ideation contemplated by the 70 percent evaluation, the appellant has not been shown to be in persistent danger of hurting himself or others.  The Board observes the Veteran's wife stated that she helped him to maintain his personal hygiene.  At the time of the May 2015 VA examination, the appellant stated that she reminded him to shower.  In any event, there is no showing that this symptom or any combination of the Veteran's symptoms has resulted in total occupational and social impairment.  The evidence demonstrates that throughout the appeal period, the Veteran lived with his wife and had a good relationship with her and his children.  Although he did not have close relationships with all of his siblings, he maintained a relationship with his mother and one brother.  As such, a rating higher than 70 percent is not warranted.

The Board finds that the preponderance of the evidence weighs against a finding of entitlement to an initial rating in excess of 70 percent for PTSD.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial rating in excess of 70 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD, including depression, anxiety and difficulty concentrating, are fully contemplated by the schedular rating criteria and this analysis.  As such, referral for consideration of an extraschedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.  



____________________________________________
ERIC S. LBEOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


